           Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 1 of 18




United States District Court
Southern District of New York
------------------------------------------

United States of America,

                  -against-
                                                    19 Cr. 912 (WHP)
Albert O. Grant, II,

                           Defendant.
------------------------------------------



                              ALBERT GRANT ’ S SENTENCING SUBMISSION




                                                     Federal Defenders of New York
                                                     Attorney for Albert Grant
                                                     52 Duane Street - 10th Floor
                                                     New York, New York 10007
                                                     Tel.: (212) 417-8792

                                                     Jonathan Marvinny

                                                     Of Counsel



To:    Audrey Strauss, Esq.
       Acting United States Attorney
       Southern District Of New York
       One St. Andrew’s Plaza
       New York, New York 10007
       Attn: Jilan J. Kamal, Esq.
             Assistant United States Attorney
          Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 2 of 18




September 3, 2020

By ECF

Hon. William H. Pauley III
United States District Court
Southern District of New York
500 Pearl Street, Room 1920
New York, New York 10007

Re: United States v. Albert O. Grant, II, 19 Cr. 912 (WHP)

Dear Judge Pauley:

       Albert Grant is scheduled for sentencing on September 17, 2020. He has pled guilty to and
accepted full responsibility for multiple instances of criminal conduct related to his work as an
attorney. First, he participated in advance fee schemes involving fraudulent offers to obtain
standby letters of credit (“SBLCs”) by agreeing to serve as an escrow agent, using his attorney
escrow account to receive and distribute victim funds. Next, he misappropriated funds belonging
to a client he had represented in a commercial real estate transaction. These are wrongs for which
Mr. Grant offers no excuse.

     But certain facts cry out in mitigation and show that, notwithstanding his serious
misconduct, Mr. Grant should not be imprisoned. These facts include:

      •

                                                                                       ;
      •     He has no criminal history whatsoever, and has already been seriously punished for
            his misconduct—he has been suspended from practicing law and is now a convicted
            felon;
      •     He played a relatively limited role in the offense, and others more culpable than him
            have received short sentences, including a coconspirator-leader who received a
            sentence of a year and a day;
      •     He is exceedingly unlikely to ever commit another offense given his age (74), lack of
            criminal history, and profound remorse; and
      •     His advanced age and various medical and mental health conditions mean that he
            would be particularly vulnerable to COVID-19 if incarcerated.
            Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 3 of 18

Honorable William H. Pauley III                                    September 3, 2020
United States District Judge                                       Page 2 of 8

Re:     United States v. Albert O. Grant, II
        19 Cr. 912 (WHP)

      For all of these reasons, and as will be discussed in more detail in this submission, we
respectfully request that the Court impose a non-incarceratory sentence. 1

Mr. Grant’s background

       Albert Grant is 74 years old. Born and raised in New Jersey, he had a childhood typical of
upper-income American families in the 1950s. His father was a dentist and his mother worked at
home until Mr. Grant entered high school, at which point she became a schoolteacher. It was a
relatively happy home, though his father suffered from depression and would occasionally turn
sullen. Fortunately, his family had the means to provide him a good education; he attended a pair
of elite boarding schools in New Jersey, graduating from Blair Academy in 1964. He excelled
academically, finished near the top of his class, and won an award for best student in European
history.

      Mr. Grant, whose wife would later describe him to the Probation Office as “bookish and
scholarly,” PSR ¶ 87, enjoyed school and always knew that higher education was in his future.
He earned an undergraduate sociology degree from the University of Virginia in 1968, then
immediately entered law school. He earned a JD from the University of Maryland in Baltimore
in 1971, and a Certificate in Taxation from NYU’s business school in 1976. Finally, he received a
Master of Business Administration from George Washington University in 1983.

      For Mr. Grant, who leaned more towards shirts and ties than long hair and bell-bottomed
jeans, the 1960s and 1970s were no time of countercultural exploration. In between his forays
into higher education he instead worked various jobs and served in the U.S. Army. His father had
served in the Navy and Mr. Grant had always admired him for it; Mr. Grant also wanted to give
back to his country. He was assigned to the Signal Corps at Fort Gordon in Georgia, where he
studied map-reading and war strategy, and achieved the rank of first lieutenant in 1971. When his
anticipated deployment to Vietnam did not come to pass, he instead moved on to spend multiple
years in the U.S. Army Reserves, achieving the rank of captain. He exited the Army with an
honorable discharge in 1975.

      Following his military service and schooling, Mr. Grant embarked on a long career in the
financial and legal fields. He worked as a financial planner, a trust officer, and, of course, an
attorney. He began his legal career as an associate in various firms, but by 1990 had opened his


1
    We have no objections to the PSR.
            Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 4 of 18

Honorable William H. Pauley III                                          September 3, 2020
United States District Judge                                             Page 3 of 8

Re:     United States v. Albert O. Grant, II
        19 Cr. 912 (WHP)

own practice, while also remaining of counsel to a handful of small firms. The bulk of his
practice since the early 1990s has been in estate planning and administration.

      On the personal front, in 1995 he married Evelyn Donegan. It was a first marriage for both
and remains strong to this day. Ms. Donegan is an attorney at a law firm in Piscataway, New
Jersey. In 2018 the couple confronted a major challenge when
                                                                                 She told the
Probation Office that Mr. Grant is a “devoted, caring, and good husband,”
                                                     The couple’s struggles have only
strengthened their bond, and she has stood by Mr. Grant throughout this case.

      Mr. Grant is good-natured and kind, as letters submitted to the Court on his behalf show. A
former client writes that Mr. Grant provided “excellent and competent legal services with an
extreme attention to ethics and being honest in all his interactions,” and calls him “an affable and
educated man.” Letter of Roger E. Bendelac (Ex. A). A friend writes: “[Mr. Grant] has always
been helpful, lending or even giving me money when my wife was dying for 15 years. He has
not hesitated to be there for me since 1990.” Letter of Dr. Larry T. Gell (Ex. B).

Offense conduct

       Notwithstanding Mr. Grant’s best professional efforts, his law practice was never
particularly remunerative. He estimates that he never earned more than approximately $50K in a
year; after expenses, his business often operated at a loss. He has never owned a home, never had
children, and remains in a precarious financial position today. He and Ms. Donegan reside in a
rented home in Randolph, New Jersey—which the PSR describes as a “cluttered,” “small, one-
level, single-family residence,” PSR ¶ 88—and subsist in large part on her salary 2 and his social
security payments. Coincidentally, both also have disabled brothers whom they help care for
financially when they are able. They have meager savings and are in significant debt.

      It is against this financial backdrop that Mr. Grant committed the offense conduct in this
case. As set forth in the PSR, Mr. Grant is responsible for participating in various advance fee
schemes involving offers to businesses to obtain SBLCs that were never delivered. And on a


2
    The PSR notes that Mr. Grant reported that Ms. Donegan’s monthly net salary is $1,767.53. PSR ¶ 126.
This was an error; that figure represents her weekly net salary, meaning her monthly net salary is
approximately $7,000.
         Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 5 of 18

Honorable William H. Pauley III                                     September 3, 2020
United States District Judge                                        Page 4 of 8

Re:   United States v. Albert O. Grant, II
      19 Cr. 912 (WHP)

separate occasion he misappropriated a client’s funds during a real estate transaction and
attempted to forestall the client’s discovery of his misappropriation. He fully acknowledges this
serious misconduct and accepts responsibility.

      Advance fee schemes. As for the advance fee schemes, Mr. Grant’s role was to serve as an
escrow agent, using his attorney escrow account to receive and distribute victim funds. To be
sure, his very status as an attorney with an escrow account lent the scheme a certain legitimacy.
But Mr. Grant was little more than a cog. He was neither an architect nor a leader of the schemes,
and instead acted at the express direction of those who were, including Joseph Perlman and a co-
conspirator identified in the PSR as CC-1. Indeed, the PSR recounts numerous instances of Mr.
Grant’s submitting to Perlman’s and CC-1’s authority. See, e.g., PSR ¶ 20 (“That same day [Feb.
25, 2019], at the direction of Perlman and a co-conspirator (CC-1), Grant wire transferred
approximately $900,000 from Escrow Account-1 to a different bank . . . .”); PSR ¶ 32 (“On April
11, 2019, CC-1 emailed Grant, copying Perlman, which instructed Grant to send to CC-1 some
of the funds that Business Victim-2 wire transferred into Escrow Account-1. Specifically, CC-1
wrote, ‘Please release $900,000.00 of the funds held in escrow.’”).

      Further evidencing Mr. Grant’s limited role is the Government’s sentencing submission in
the Perlman case, where it describes Perlman as both the architect of the scheme and as someone
who had significant authority over Mr. Grant. “Perlman played a central role in the conspiracy,
including by gaining his victims’ trust through agreements he negotiated and signed on behalf of
his business, Perl Global Enterprises, in a successful effort to persuade the victims to part with
millions of dollars in advance fees [and] by directing [Grant] to lie [about the status of the
victims’ funds].” Gov’t Sent’g Letr. 4, United States v. Joseph Perlman, 19 Cr. 531 (ALC) (Nov.
29, 2019), ECF No. 11. An example of the scheme’s operations offered by the Government,
involving an Arizona-based business (labeled “Business Victim-1” in Mr. Grant’s PSR) that
sought an SBLC, is illustrative. There, Mr. Grant refused to follow Perlman’s direction to lie to
the victim-business about the status of the escrow funds. Id. at 2 (“On April 11 to 12, 2019,
Perlman himself directed [Grant] to tell a similar lie, but [Grant] refused to follow Perlman’s
instructions.”). When Mr. Grant wouldn’t play ball, Perlman himself then altered the account
statements in order to deceive the victim-business. Id.; see also PSR ¶¶ 25–26 (recounting same
incident). This incident speaks to the relatively lesser role Mr. Grant played in the conspiracy, to
say nothing of his at least occasional ambivalence about engaging in wrongful conduct.
         Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 6 of 18

Honorable William H. Pauley III                                    September 3, 2020
United States District Judge                                       Page 5 of 8

Re:   United States v. Albert O. Grant, II
      19 Cr. 912 (WHP)

       For his participation in the advance fee schemes Mr. Grant earned little. He estimates
receiving about $2,500 to $5,000 for each transaction, even those where the schemes’ leaders
obtained millions of dollars. For that reason, while the total loss amount (and the anticipated
restitution figure) is high, we expect Mr. Grant’s personal forfeiture amount to be a mere fraction
of that total.

      Misappropriation of a client’s funds. Next, Mr. Grant failed to disburse approximately
$315K to a client he had represented in a commercial real estate transaction in early 2018. While
he had disbursed most of the money he owed the client (and all the money he owed to other
transaction participants), he had nevertheless misappropriated some of the outstanding balance
for other expenses. His plan was to recoup the money quickly and pay his client back before too
much time had passed, but his plan did not work out. Mr. Grant deeply regrets this misconduct.
He had known this particular client since law school and understood that he had betrayed his
confidence in unforgivable fashion.

       Crucially, however, when the client brought suit against Mr. Grant in this District in May
2018 to collect the money Mr. Grant owed him, Mr. Grant promptly admitted his misconduct and
settled the case. Less than a month after the suit commenced Mr. Grant filed a letter with the
court reporting that he would not contest the allegations against him and that he would transmit
his banking information to plaintiff’s counsel to begin the process of making his former client
whole. See Letter of Albert O. Grant II, Goldart et al. v. Grant, 18 Cv. 4709 (VEC) (June 8,
2018), ECF No. 11. Mr. Grant had therefore already admitted his culpability and taken steps to
atone for it by the time of his arrest in February 2019.
         Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 7 of 18

Honorable William H. Pauley III                                    September 3, 2020
United States District Judge                                       Page 6 of 8

Re:   United States v. Albert O. Grant, II
      19 Cr. 912 (WHP)

A non-incarceratory sentence is appropriate.

      The equities support a non-incarceratory sentence.

      First,


      Second, Mr. Grant—who has no prior criminal history and who stands convicted of only
non-violent offenses—has already been severely punished for his misconduct. Most significantly,
he has lost his ability to practice law—he has been temporarily suspended from practice in both
New York and New Jersey pending the outcome of various disciplinary proceedings. See, e.g.,
N.J. Suspension Order (Ex. C). His attorney in the New Jersey proceedings writes, “I do not
know what the future holds for Albert with regard to the practice of law. That path may be
foreclosed for a significant period of time.” Letter of Robert W. McAndrew, Esq. (Ex. D). And
Mr. Grant is now, of course, a convicted felon. These are harsh punishments unto themselves and
mean that he will not escape grave consequences for his behavior even absent imprisonment.

      Third, in terms of proportional punishment, others more culpable than him have received
short sentences. For example, Perlman—who played a much greater role in the advance fee
scheme                                                                                       —
was sentenced to a year and a day’s imprisonment. See PSR ¶ 7. Perlman has not yet begun to
serve that sentence and has a pending motion to reduce his time to allow him to avoid prison
altogether because of concerns related to the COVID-19 pandemic. See Mot. to Reduce
Sentence, United States v. Joseph Perlman, 19 Cr. 531 (ALC) (May 26, 2020), ECF No. 27. He
therefore may end up serving no prison time at all. Given this, imprisoning Mr. Grant would
seem particularly unfair.

       Fourth, Mr. Grant’s personal characteristics, the circumstances of his case, and his sincere
remorse suggest that he is exceedingly unlikely to commit additional crimes. To begin, according
to Sentencing Commission data, “[o]lder offenders [are] substantially less likely than younger
offenders to recidivate.” U.S. Sent’g Comm’n, The Effects of Aging on Recidivism Among
Federal Offenders, 3 (Dec. 2017), https://bit.ly/3jyQbWX. Indeed, rearrests for offenders over 65
years old (Mr. Grant is 74) are vanishingly rare:
          Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 8 of 18

Honorable William H. Pauley III                                      September 3, 2020
United States District Judge                                         Page 7 of 8

Re:   United States v. Albert O. Grant, II
      19 Cr. 912 (WHP)




      Data also shows that the fact that Mr. Grant is highly educated, has zero criminal history
points, and has committed only non-violent offenses reduces his likelihood of reoffending still
further. See id. (finding that high education levels, low criminal history categories, and non-
violent offenses of conviction all substantially contribute to lower recidivism rates). Put simply,
the odds of Mr. Grant reoffending are close to zero.

      This is especially so where Mr. Grant is sincerely remorseful, as evidenced by his decision
to quickly plead guilty to his offenses,                                 , and settle his related civil
matters. His attorney in the New Jersey disciplinary proceedings writes of the remorse he has
observed in Mr. Grant: “I can tell you that Albert is clearly aware that he has made serious
mistakes and that his actions were wrong … [H]e has learned from these episodes and is
genuinely contrite.” Letter of Robert W. McAndrew, Esq. (Ex. D).

      Fifth, a non-incarceratory sentence is particularly appropriate given the threat that
COVID-19 continues to pose in our nation’s prisons. As courts in this District have observed,
COVID-19 is much more easily transmitted, and is thus particularly dangerous, in the prison
environment. See, e.g., United States v. Gross, No. 15-cr-769, 2020 WL 1673244, at *1
(S.D.N.Y. Apr. 6, 2020); Coronel v. Decker, No. 20 Civ. 2472, 2020 WL 1487274, at *3
(S.D.N.Y. Mar. 27, 2020). These considerations require that we reduce or, at a minimum, not
increase, our jail populations wherever it is reasonable to do so. See generally United States v.
Garcia, No. 18-CR-802-04, 2020 WL 2468091, at *7 (S.D.N.Y. May 13, 2020) (agreeing that the
“overall [prison] population needs to be significantly lowered to reduce the density in the jails to
allow for adequate social distancing, minimize the strain on the jail’s medical care system, and
ensure adequate space is available for necessary quarantining”) (internal quotation marks
omitted).
         Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 9 of 18

Honorable William H. Pauley III                                    September 3, 2020
United States District Judge                                       Page 8 of 8

Re:   United States v. Albert O. Grant, II
      19 Cr. 912 (WHP)

       Because of his advanced age, Mr. Grant would be at increased risk of serious illness or
even death should he contract COVID-19. The Center for Disease Control (CDC) reports that
“[i]n general, your risk of getting severely ill from COVID-19 increases as you get older. In fact,
8 out of 10 COVID-19-related deaths reported in the United States have been among adults aged
65 years and older.” CDC, People at Increased Risk of Severe Illness: Older Adults, available at
https://bit.ly/2GaQaKm (last visited Sept. 3, 2020). Various physical ailments further increase
Mr. Grant’s risk. At 6’0” and 255 pounds, he has a body mass index (BMI) of 34.6, and thus
plainly qualifies as obese, see BMI Calculator, https://bit.ly/32MfNJ9, a problematic underlying
condition in the COVID-19 context. See CDC, People at Increased Risk of Severe Illness: People
with Certain Medical Conditions, available at https://bit.ly/34TApC4 (last visited Sept. 3, 2020).
He also has high blood pressure and cholesterol, which contributed to his suffering a stroke in
2014.

      Complicating this picture, Mr. Grant also suffers from




                                                —

      For the reasons discussed, the Court should impose a non-incarceratory sentence. Such a
sentence would be “sufficient, but not greater than necessary, to comply with” all sentencing
purposes. 18 U.S.C. § 3553(a).

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org
Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 10 of 18




                   EXHIBIT A
         Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 11 of 18



                                          ROGER E BENDELAC

                                         New York, NY 10022


AUGUST 28, 2020

I am Roger Bendelac, I have met Mr. Albert Grant, many years ago, when he was associated with the
late Paul Stein, a lawyer and CPA that represented me in many matters while I was a Senior Vice
President of Shearson Lehman in New York, over three decades ago. Subsequently, while I was the CEO
of Laidlaw Global Securities, Inc., a broker-dealer that was owned by Laidlaw Global Corporation, a
public company on the American Stock Exchange then I met again with Mr. Grant, who rendered legal
services for that public entity then.

Mr. Grant was always known to all for extreme honesty, dedication and had work. Over the years, he
provided excellent and competent legal services with an extreme attention to ethics and being honest in
all his interactions. He was an affable and educated man.

More recently, I used Mr. Grant’s legal services in connection with him supervising certain business
transaction and in the year 2008 he also acted as a Corporate Secretary for an entity that was listed on
the Plus Market in London. Mr. Grant was always hard at work, dedicated and polite. A real gentleman,
At no point, while knowing him for the last 30 years, did Mr. Grant showed any inclination of any bad
behavior of any kind. He was extremely knowledgeable and had a wealth of knowledge and courtesy to
the extreme.
Mr. Grant ‘s health through wide weight variations and various health conditions encountered a lot of
health issues that made him not as sharp as he used to be and his extreme kindness might have made
him more gullible over the recent years, as he always assumed the best of others. That is why in my
opinion, based on my knowledge of various cultural environment, having been born in the North of
Africa, growing up in France and finally choosing to become an American citizen after I graduated from
Columbia Graduate School of business, I was always impressed by the cultural knowledge of Mr. Grant
and his ability to understand the relativity of cultural matters, but one thing always stroke me was his
willingness to help many in various matters, and his extreme kindness, a trait that is not dependent
upon one’s cultural environment as decency is something that exists and that does not exist and crosses
over all groups in life, whether national, or social. Mr. Grant as a dedicated and honest person with
knowledge , culture and respectful of differences among people, was for me the quintessence of a
human being that should not be in the present predicament had it been not for an accident of some
sort.
I hope that leniency will recognize this Gentleman’s achievements as a human being who knew that the
measure of a man is not what he can do for people who have power over him but what he can do for
people from which he can expect nothing because they hold no power and Mr. Grant expressed that
same respect for the most indigent that he expressed for the more powerful.
May in this unexplained darkness, someone find in his heart to understand that if someone falls and that
someone falls as a result of circumstances where that person got diminished health wise may be it is
time to be lenient on something that is so out of character that there must have been forces beyond his
will, as his will was always and has always been in the direction of good and kindness.

Respectfully submitted,
ROGER E BENDELAC,
Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 12 of 18




                   EXHIBIT B
         Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 13 of 18




                       International Agency for Economic Development
                                     2193 SW Congress Blvd
                                 Boynton Beach, FL 33426 USA
                        Tel/Cell: 1-212-687-1775 - Fax: 1-561-877-8596
                                              - Web: https://www.iaed.org


August 31, 2020

Honorable William H. Pauley III
United State District Judge
Southern District of New York

Dear Honorable William H. Pauley III,

Im am writing in support of Mr. Albert O Grant II. I have known Mr Grant since 1990 when I joined the
United Nations and formed IAED International Agency for Econmomic Development in New York State.
He has been a unrepalceable assistant and continuous help to me personlly and to IAED. He currently is
on the Board of IAED.

 I have observed him working with his clients, and going out of his way to always be compassionate and
helpful to them. He has always been helpful, lending or even giving me money when my wife was dying
for 15 years. He has never hesitated to be there for me since 1990.

Recently I felt he was sick because he will never complain or tell you his problems. But, I noticed
many emails and communications that were next to impossible to read. I was guessing he might
have Alztimers (similar to my wife’s FTD Frontal Temporal Lobe Dementia). Only now have I
found out about his legal problems. He has never sharred the details of his case with me.

I am sure if he did something wrong, he is extremely sorry for it, and has deep remorse for it. I would hope
the court can be forgiving because IAED, countries, millions of people need him. IAED conducts
Economic and Social Development projects in the LDC’s Least Developed Countries around the world and
I need him.

I am pround to know him for the past thirty years. I have known Albert O. Grant II to be of the
strongest moral and highest character.

Reapectfully yours,


Dr. Larry T. Gell
Director-General & Founder IAED
Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 14 of 18




                   EXHIBIT C
Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 15 of 18
Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 16 of 18
Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 17 of 18




                   EXHIBIT D
                   Case 1:19-cr-00912-WHP Document 7 Filed 09/03/20 Page 18 of 18

McANDREW
VUOTTO LLC
ATTORNEYS AT LAW                                                              Robert W. McAndrew, Esq.
                                                                                    rwm@mcandrewvuotto.com
                                                                                       Phone: (973) 538-6308
13 Mt. Kemble Ave., Morristown, NJ 07960                                                 Fax: (973) 538-2103


                                                                                         Reply to: Morristown




                                                                     August 27, 2020

        Hon. William H. Pauley, III
        United States District Judge
        Southern District of new York

               Re: Albert O. Grant, II

        Dear Judge Pauley:

                I have known Albert Grant since December of 2017 when he became a client of mine in
        connection with an ethics complaint filed against him. That matter is still pending. I can tell you
        that Albert is clearly aware that he has made serious mistakes and that his actions were wrong in
        regard to the circumstances that have brought him before Your Honor. I do believe based upon
        working closely with Albert that he is truly remorseful for what he has done and willing to make
        amends. I do not doubt his sincerity in that regard.

               Albert has a heretofore unblemished record as an attorney in New Jersey. He has
        expressed to me his sincere regret for his actions that have caused his recent criminal and ethical
        problems – not because he got into legal trouble, but because he has harmed others.

               I do not know what the future holds for Albert with regard to the practice of law. That
        path may be foreclosed for a significant period of time. However, I do know that he has learned
        from these episodes and is genuinely contrite.

                                                                     Respectfully submitted,

                                                                     s/Robert W. McAndrew

                                                                     Robert W. McAndrew


        RWM:hs



                               13 Mt. Kemble Ave.Morristown, NJ 07960 (973) 538-6308
                      1 Blue Hill Plaza, Lobby Level, #1509, Pearl River, NY 10965 (212) 382-2208
                                               www.mcandrewvuotto.com
